Honorable John M. Prenderville Chairman State Athletic Commission
In order to obtain or renew a license, all boxers and wrestlers must receive a thorough medical examination by a physician approved by the Medical Advisory Board in the Division of State Athletic Commission ("Commission") (19 NYCRR § 209.1). Your counsel has asked whether these physicians may charge a fee for the services rendered in providing these medical examinations.
A Medical Advisory Board has been established in the Commission and is responsible for recommending qualified physicians to conduct physical examinations of professional boxers and wrestlers (McKinney's Unconsolidated Laws, § 8904):
  "The advisory board shall have power and it shall be the duty of the board to prepare and submit to the commission for approval regulations and standards for the physical examination of professional boxers and wrestlers including, without limitation, pre-fight and/or post-fight examinations and periodic comprehensive examinations. * * * The advisory board shall recommend to the commission from time to time such qualified physicians, for the purpose of conducting physical examinations of professional boxers and wrestlers, and other services as the rules of the commission shall provide; and shall recommend to the commission a schedule of fees to be paid to physicians for such examinations and other services as required by this act." (Emphasis supplied; id., § 8904[2].)
In addition to the licensing medical examination required by section 209.1 of the Commission's regulations, all boxers must be examined before entering the ring by a physician designated by the Commission and a report of the examination must be filed immediately with the Commission (id., § 8925; 19 NYCRR §§ 209.1, 209.2, 209.3 and 209.15). Each person or corporation conducting a boxing or sparring match or exhibition must have a physician designated by the Commission in attendance at the time of the match (id., § 8926). The ringside physician is required to advise the representative of the Commission present at the boxing bout whether any contestant has received severe punishment or is in danger of serious physical injury (19 NYCRR § 209.5). The physician is also responsible for rendering any necessary emergency medical treatment (ibid.).
The licensee conducting a boxing or sparring match or exhibition pays to the Commission the costs of a pre-bout medical examination (id., § 8925), and the costs of having a physician in attendance at the match or exhibition (id., § 8926). The Commission then pays the respective fees to the appropriate physician (ibid., respectively). The Commission establishes the amount of the fees (ibid.).
While the law specifically establishes a procedure for the payment of fees to physicians for conducting pre-bout medical examinations and for attending bouts but does not do so with respect to services rendered in conducting licensing medical examinations, we believe that the Commission, consistent with legislative intent, by regulation may establish such a procedure. Rule-making authority has been granted to the Commission (id., § 8901). The statute directs that the Medical Advisory Board recommend to the Commission a schedule of fees to be paid to physicians for conducting pre-fight, post-fight and periodic comprehensive physical examinations of boxers and wrestlers and for other services (id., § 8904[2]). This language suggests a legislative intent that physicians may be paid fees approved by the Commission for conducting the various medical examinations. The medical examination required by section 209.1 of the regulation as a condition for licensing and renewal of licenses of boxers and wrestlers is a periodic comprehensive medical examination. We believe that the Commission, consistent with the legislative intent expressed by section 8904(2), may promulgate regulations establishing a procedure for payment of approved fees for conducting the medical examinations required by section 209.1 of the regulations.
We conclude that the State Athletic Commission may promulgate regulations establishing a procedure for payment of approved fees to physicians for conducting medical examinations required in the licensing and renewal of the licenses of boxers and wrestlers.